In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Yancey, J.), dated May 10, 1994, which, upon a fact-finding order of the same court, dated April 5, 1994, made after a hearing, finding that the appellant had committed an act, which, if committed by an adult, would have constituted the crime of grand larceny in the fourth degree, adjudged him to be a juvenile delinquent and placed him on probation for a period not to exceed 18 months. The appeal from the order of disposition brings up for review the fact-finding order dated April 5, 1994.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant argues that the Family Court determination that he had committed an act which, if committed by an adult, would have constituted the crime of grand larceny in the fourth degree, was against the weight of the evidence. However, upon the exercise of our factual review power (see, CPL 470.15 [5]), we find that the weight of the evidence adduced at the hearing *727clearly established that the appellant removed from the complainant’s person a backpack containing, inter alia, a "Walkman” radio (see, Penal Law § 155.30 [5]). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.